Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments
Applicant’s arguments filed on 01/29/2021 with respect to claim 1 have been considered but are moot because the arguments do not apply to Fujita (US 20190269048) reference being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 2,
The recitation “the absorber” in line 2 is indefinite because it does not have an antecedent basis. Clarification is required.

Regarding claim 3,
The recitation “the absorber” in lines 3-4 is indefinite because it does not have an antecedent basis. Clarification is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 , as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al (US 20190269048), hereinafter Fujita.

Regarding claim 1,
Fujita discloses a radio wave absorber (a sheet-like electromagnetic-wave absorber, Fig 1) comprising:
a support (a base film 3, Fig 1); and
a linear absorber (an electromagnetic-wave absorbing layer 1a, Fig 1) that is disposed to be overlapped in a direction normal the support on at least one surface of the support (Fig 1) includes a radio wave absorption material (a magnetic iron oxide particle 1a1, Fig 1) and a binder (a resin binder 1a2, Fig 1).
Fujita does not explicitly teach the linear absorber has an occupancy per unit volume on the support of 0.05 to 0.70, and has a maximum length on a cross section perpendicular to a longitudinal direction of 25% or less of a wavelength of the radio wave.
	However, Fujita teaches a magnetic particle model used in the simulation for calculating the permeability of the magnetic iron oxide in view of the volume content (Fig 7; paragraph [0120]), and epsilon iron oxide can be obtained as particles having an average particle diameter of about 30 nm and having a substantially spherical shape or short rod shape (bar shape) (paragraph [0063]).


[AltContent: textbox (Fujita (US 20190269048))]
    PNG
    media_image1.png
    882
    775
    media_image1.png
    Greyscale



Fujita as modified discloses the claimed invention, as discussed in claim 1.
Fujita teaches the support and the absorber (the linear absorber) are disposed adjacent to each other (Fig 1), and the support includes a radio wave absorption material (a magnetic iron oxide particle 1b1, Fig 1), in addition to the radio wave absorption material included in the linear absorber.

Regarding claim 3,
Fujita as modified discloses the claimed invention, as discussed in claim 1.
Fujita teaches an absorption layer (an electromagnetic-wave absorbing layer 1b, Fig 1) including a radio wave absorption material (a magnetic iron oxide particle 1b1, Fig 1) and a binder (a resin binder 1b2, Fig 1), in addition to the radio wave absorption material and the binder included in the linear absorber, between the support and the absorber adjacent to the absorber.

Regarding claim 4,
Fujita as modified discloses the claimed invention, as discussed in claim 1.
Fujita teaches the radio wave absorption material is a magnetic material (the magnetic iron oxide is a magnetic material).

Regarding claim 5,
Fujita as modified discloses the claimed invention, as discussed in claim 1.
Fujita does not explicitly teach a step of linearly ejecting an absorber formation composition including the radio wave absorption material, the binder, and a solvent onto the support from a nozzle to form the linear absorber.
However, Fujita teaches the electromagnetic-wave absorbing layer 1a is an absorber formation composition including the radio wave absorption material, the binder, and a solvent (a phosphate compound; paragraph [0071]) onto the support from a nozzle to form the linear absorber.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a method comprising a .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/HAI V TRAN/Primary Examiner, Art Unit 2845